Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in reply to the request for continued examination filed 9/24/2021.
Claims 1 and 20 have been amended.
Claims 10-19 and 21 were previously cancelled.
Claims 22-29 are new claims.
Claims 1-9, 20 and 22-29 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/24/2021.
Response to Arguments/Amendments
Applicant’s arguments regarding the 35 U.S.C. § 101 rejection and the pending claims have been considered but are not persuasive.  Applicant argues, “…the Examiner’s statement that ‘the claims are directed toward the abstract idea of generating and identifying a series of social media event items in a calendar’ ...is ..an inaccurate oversimplification that expands beyond the enumerated sub-based on following rules and instructions for receiving, generating, modifying, identifying, deleting, adding and providing data (social media event item).  The claim relates to generating a series of social media event items via a particular sequence of rules/instructions. Hence interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) grouping of abstract idea. The claim describes an abstract idea of maintaining a social media event calendar, and as drafted is simply the automation of organizing human activities (social media event items) based on various rules, and managing interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further applicant’s nominal recitation of “a server system” [claims 1 and 20] fails to recite a practical application because it simply amounts to processing/scheduling social media event items using a computer and amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f). Thus, applicant’s arguments are unpersuasive. This judicial exception is not integrated into a practical application because the additional elements [“a server system, non-transitory computer- (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  Instead the claimed limitations comprising the additional elements above for data gathering and analysis to implement the abstract idea recited above amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f)—see applicant’s specification (¶29: “…a non-transitory computer-readable medium includes one or more sequences of instructions which, when executed by one or more processors, causes various operations. The operations include receiving, at a server system, a social media event template…”;¶46: “…The server system 102 is communicatively connected to client devices 104a-c using the network 106. Each client device 104a-c includes a respective user interface 108a-c. Users interact with the user interfaces 108a-c to view data (e.g., data on the server system 102 and the platform 150, and/or data on other the client devices 104a- c). Users also interact with the user interfaces 108a-c to transmit data to other devices (e.g., to the server system 102 and the platform 150, and/or to the other client devices 104a-c). Users interact with the user interfaces 108a-c to issue commands 110a-c (e.g., to the server system 102 and the platform 150, and/or to the other client devices 104a-c)...”;¶47: “…A client device 104a-c can be any electronic device that is used by a user to view, process, transmit and receive data. …”;¶49: “…A server system 102 can be, for instance, a single computing device that is connected to the network 106, and a social media platform 150 can be maintained and operated on the single computing device. In some implementations, the server system 102 can include multiple computing devices that are connected to the network 106, and a social media platform 150 can be maintained and operated on some or all of the computing devices. …”;¶117: “…Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. A computer includes a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data. A computer may also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, 30…”). Further, as noted above, applicant’s nominal recitation of a “a server system” element [claims 1 and 20] fails to recite a practical application because it simply amounts to generating a series of social media event items using a computer and amounts to no more than mere instruction (rules based logic) to apply the exception using a generic computer component, linking the use of the judicial exception to a computing 
As it relates to the 35 USC 103(a) rejection and the pending claims, applicant’s arguments have been considered however they are unpersuasive. Applicant generally states, “...the cited refences fail to disclose the newly cited limitation of ‘deleting, by the server system and responsive to determining that the one or more first social media events items satisfy each rule of the first set of rules the one or more first social media event items...”. Examiner does not consider the references to be as limiting as applicant avers. Examiner points out that upon further consideration of the references, Whalin teaches (referring to Fig 4, ¶119:”... The system automatically selects or rejects candidate venues for the gathering. In particular, the system evaluates the number of members in the chapter, proximity of the venue, and suitability of the venue for the topic, e.g., outdoor spaces for pets. Some of the suitability criteria can be mathematically calculated (such as the seating capacity of a particular venue compared to the average number of attendees for the meeting)... subtle criteria can be implemented with specific rules as appropriate...”;¶125: “... When less than a predetermined minimum number of members RSVPed in the affirmative, i.e., not enough members plan to attend the gathering, the gathering may be canceled at step 225. The attendance threshold may be determined on various bases, such as an minimum number of e.g. 5 for all gatherings, or may be determined based on a characteristic of the topic, such as  organizers, however, may manually override a number of steps. Organizers provide additional flexibility and can add extra venues or replace venues on the system's voting ballot. The organizer can nominate new venues, including private homes. The organizer may simply choose a venue for the gathering, thereby overriding the need to vote. In addition, the organizer may select a different venue for gathering after the system tallies up the number of votes. The organizer can also cancel the gathering when there are too few members or for some other reasons... set a threshold number of votes below which the gathering is automatically cancelled due to lack of interest and so on...” Giving the broadest reasonable interpretation of applicant’s limitation in light of the specification, Examiner interprets the system, after implementing appropriate rules (i.e. no topics involving pets, or a venue/gathering with too few members or for some other reasons) cancelling the event or venue as teaching the intended function of applicant’s limitation, “...‘deleting, by the server system and responsive to determining that the one or more first social media events items satisfy each rule of the first set of rules, the one or more first social media event items...” Whalin teaches a method/system for organizing and recommending meeting groups/gatherings for a particular topic of interest whereby the group is formed and maintained via a web-based meeting facility and/or a plurality of on-line communication facilities (Abstract, ¶4,¶135). Whalin further teaches an interactive meeting facility for enabling groups of users to interact and organize in-person meetings associated with any topic of user interest via social networking sites (Fig. DyStar Textifarben GmbH & Co. Deutschland KG v.C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed.Cir. 2006). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). 
Examiner has modified the rejection based on applicant’s amendments to further explain how the claims are being interpreted in light of the specification, and maintains that the combination of Whalin, Tarjan and Greven teach the intended function of claims 1-9, 20 and 22-29 as noted below in this Non-Final Office Action.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 20 and 22-29  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9, 20 and 22-29 are directed to a process (an act, or series of acts or steps), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery).  Thus, each of the claims falls within one of the four statutory categories.
Step 2A-Prong 1: Representative claim 1 recites in part, “…receiving,… a social media event template, the social media event template comprising: template social media event content, and an indication of a recurring schedule; generating…a series of social media event items based on the social media event template, wherein each social media event item is stored in the calendar database and wherein each social media event comprises: an indication of a start time and a duration of the social media event item according to the recurring schedule, data comprising a copy of the template social media event content, and an indication of a state of the social media event item, the state being one of: an inactive state indicating that the social media event item is accessible by a controlling user of the social media event item and hidden from one or more general users, or an active state indicating that the social media event item is accessible by the controlling user of the social media event item and accessible by the one or more general users receiving…one or more first commands, wherein each of the one or more first commands comprises an indication of a respective modification to one of the social media event items of the series of social media event items; responsive to receiving the one or more first commands, modifying, … one or more of the social media event items of the series of social media event items according to the one or more first commands; receiving,…a second command, the second command comprising an indication of a modified recurring schedule for the social media event template; the modified recurring schedule modifying two or more of the social media event items in the series of social media event items in conjunction; responsive to receiving the second command:; …identifying,… one or more first social media event items of the series of social media event items for deletion, wherein identifying the one or more first social media event items comprises determining that the one or more first social media events items satisfy a first set of rules, the first set of rules comprising: a first rule that wherein the data of the one or more first social media event items have not been modified according to the one or more first commands, and a second rule that  each first social media event item has an inactive state; identifying…one or more second social media event items of the series of social media event items, wherein identifying the one or more second social media event items comprises determining that the one or more second social media event items satisfy a second set of rules, the second set of rules comprising: a third rule that wherein the data of the one or more second social media event items have been modified according to the one or more first commands, a fourth rule that wherein each second social media event item has a start time that has not been modified according to the one or more first commands, a fifth rule that wherein each second social media event item has an inactive state, and a sixth rule that wherein each second social media event item differs from the modified recurring schedule; identifying…, one or more third social media event items of the series of social media event items, wherein identifying the one or more third social media event items comprises determining that the one or more third social media event items satisfy a third set of rules, the third set of rules comprising at least one of: a seventh rule that each third social media event item has a start time that has been modified according to the one or more first commands, or an eighth rule that each third social media event item has an active state; generating…for each of the one or more second social media event items, a notification to the controlling user of the second social media event item, …Page: 4of25 the notification prompting the controlling user to provide a modified start time for the second social media event item; receiving… for each of the one or more second social media event items, a response from the controlling user of the second social media event item specifying the modified start time; and subsequent to generating the notification and receiving the response for each of the one or more second social media event items: deleting,… the one or more first social media event items; adding…one or more additional social media event items to the series of social media event items based on the modified recurring schedule; and refraining from deleting the one or more third social media events, and refraining from generating any notifications prompting the controlling user to provide a modified start time for each third social media event item….”.
The underlined limitations above demonstrate, independent claims 1 and 20 are directed toward the abstract idea of generating a series of social media event items.  Applicant’s disclosure discusses that a user can interact with a social media platform to create an event template for a recurring series of events (¶5). It further discloses that a user can modify the recurring schedule in the event template. In response, the social media platform can reschedule one or more of the events in the series to reflect the modified schedule. Further, instead of simply modifying each and every event in the series to reflect the new schedule, the social media platform can selectively reschedule one or more of the events in the series according to one or more data processing rules, such that the events are automatically rescheduled in a manner that is more useful for the user. Further, the social media platform can automatically identify one or more event conflicts resulting from the modification, and notify the user of the conflicts such that the user can address them (¶7). It further describes that using the social media platform, a user can automate the process of creating, modifying, and distributing event information for multiple different events at once. As the user can perform these tasks using fewer inputs (e.g., compared to manually providing information regarding events individually) via data processing rules (¶31).
The claim limitations fall into the “certain methods of organizing human activity” grouping of abstract ideas because the limitations pertain to managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions for receiving, generating, modifying, identifying, deleting, adding and providing (social media event items. Thus, the claim is directed to the certain methods of organizing human activity grouping of abstract ideas --see MPEP 2106.04(II) and 2106.05(II).  Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a server system, non-transitory computer-readable medium, one or more processors”]  are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions receiving, generating, modifying, identifying, deleting, adding and providing data (social media event items) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technic al field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  

Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“a server system, non-transitory computer-readable medium, one or more processors”] amounts to no more than mere instructions to apply the exception using a generic computer component which 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claim 20 recites substantially similar limitations as independent claim 1, therefore it is also considered abstract and being held rejected under the same grounds.
Dependent claims 2-9 and 22-29 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without “… wherein adding the one or more additional social media event items to the series of social media event items comprises: …”, claims 3 and 23 recites in part, “…wherein each social media event item is initially assigned an inactive state upon generation …”, claims 4 and 24 recite in part, “…assigning the particular social media event item an active state…”,claims 5and 25 recite in part, “…wherein the notification further comprises...”, claims 6-8 and 26-28 recite in part, “…wherein the indication of the recurring schedule comprises an indication of …”, claims 9 and 29 recite in part, “…wherein the template social media event content comprises at least one of…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing [“a server system, non-transitory computer-readable medium, one or more processors”] as a tool, generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Whalin et al., US Patent Application Publication No US 2013/0219298 A9, in view of Tarjan, US Patent Application Publication No US 2013/0318434 A1, in further view of Greven et al., US Patent Application No US 2010/0153487 A1.
With respect to Claims 1 and 20,
Whalin discloses,
receiving, at a server system, a social media event, the social media event comprising: social media event content, and an indication of a recurring schedule; (¶118: “…Processing begins at step 200, and it is assumed that this processing takes place at an appropriate server, with suitable connections to the Internet…”;¶135: “…an individual may have an interest in joining a group as a member, where the group shares an interest with the individual and has meetings within a local area accessible to the individual…meeting group events may be formed on-line, in a mobile ad-hoc manner, such as through user's texting or `tweeting` each other, and forming impromptu meetings…”; ¶187-190;¶187: “…the meeting facility may be associated with a social network site, such as Facebook, MySpace, Bebo, Hi5, Orkut, and the like. Social network sites may be accessed through the meeting facility, such as through a meeting group promote page, which may link the member directly to the social network page. The member may sign-in to add to add a meeting group to a social network profile, link to the search tool for finding meeting groups, link to register with the meeting facility, block meeting group links, and the like…”;¶188: “…The automatic scheduler function may be turned on for individual meetings or events, and so may enable multiple series of meetings or events at once. The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings, and the like. The automatic scheduler may apply settings to be common throughout the series…”;¶215)
generating, by the server system in a calendar database, a series of social media event items based on the social media event template, (¶122, ¶152, ¶168, ¶188:“…The automatic scheduler function may be turned on for individual meetings or events, and so may enable multiple series of meetings or events at once. The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings, and the like. The automatic scheduler may apply settings to be common throughout the series…FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302…”) 
wherein each social media event item is stored in the calendar database, and wherein each social media event:  comprises: an indication of a start time and a duration of the social media event item according to the recurring schedule,(¶91: “...a calendar of events, event photos, message boards and so on...”; ¶142: “..The group's homepage may include a plurality of components, such as a group description, member information, discussions, calendar of events, links to products and group materials, a photo-board for events, ratings for events, attendance, hyperlinks to associated web pages, feeds, jobs, blogs, and the like...”;¶143: “... Once the organizer has set up the new group, they may create a meeting event, such as selecting a date, time, venue, fees, payment options, sending out emails, listing the event on the group homepage, and the like. ..”;.Fig 5, #502 “Meeting Management Resources”; #508, ¶152: “... providing meeting management resources through a meeting facility, wherein the meeting management resources may enable a meeting group organizer to manage a meeting group...”; Fig 23, ¶188: “…the automatic scheduler may enable time savings for users, improve attendance, grow the community, and the like. FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302…”;¶189:”… automatic scheduler may be turned on, either setting up recurring events based on an event the organizer had set up; or automatically picking the date, time, and possibly location, based on what the system thinks is best for it's topic and location, ba
 data comprising a copy of the template social media event content, and an indication of a state of the social media event item, the state being one of: an inactive state indicating that the social media event item is accessible by a controlling user of the social media event item and hidden from one or more general users, or an active state indicating that the social media event item is accessible by the controlling user of the social media event item and accessible by the one or more general users; (¶107: “…local chapters may set their own day and time to meet by carrying out a voting operation facilitated by the system or by a chapter organizer setting a day, time and recurrence using tools provided by the system…”;¶184:”… an individual's pledges may show up on their profile, but may be only visible to themselves and their meeting groups' organizers…”;¶205:”… if the request is from an existing or verified member the request may be pending and is submitted to the Alliance Organizer for approval, if the user created a new member account during the join request the group may be left in a not verified state and only moved to pending when the member's email address is verified…”;¶210: “… Each set of changes to an individual page may be stored as a separate revision of the page content. The Alliance Organizer may select the specific revision of a page that may be made public. Members may edit pages that have been publicly published, but their revisions may be pending to the page (not visible) until approved by the Alliance Organizer. Public pages may appear for all site visitors, while private pages may only appear for logged in alliance members…
receiving, at the server system, one or more first commands, wherein each of the one or more first commands comprises an indication of a respective modification to one of the social media event items of the series of social media event items; (Fig 21, 22, ¶178: “…The organizer may search for a new venue, as from venues that have been shared by other organizers. Searches may sorted based on location, address, being near a point of interest, and the like. The search may provide a map detailing all venues within an area of interest. The organizer may be able to view venue details, including reviews, ratings, directions, a description of the setting, schedule of other meetings at the venue, revision history, changes to the venue, whether the venue public or private, loud, kid friendly, and the like…”; ¶188: “…FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”)
responsive to receiving the one or more first commands, modifying, by the server system, one or more of the social media event items of the series of social media event items according to the one or more first commands; (¶178: “…revision history, changes to the venue…”; ¶188: “…FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”) 
receiving, at the server system, a second command, the second command comprising an indication of a modified recurring schedule for the social media event (¶178, ¶188: “…The automatic scheduler may apply settings to be common throughout the series. In embodiments, the automatic scheduler may enable time savings for users, improve attendance, grow the community, and the like. FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302. Additionally, FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”)
 the modified recurring schedule modifying two or more of the social media event items in the series of social media event items in conjunction(¶188: “...FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like...”)
responsive to receiving the second command:Filed: October 6, 2017Page: 3of25 identifying, by the server system, one or more first social media event items of the series of social media event items for deletion, (¶119:”... The system automatically selects or rejects candidate venues for the gathering. In particular, the system evaluates the number of members in the chapter, proximity of the venue, and suitability of the venue for the topic, e.g., outdoor spaces for pets. Some of the suitability criteria can be mathematically calculated (such as the seating capacity of a particular ubtle criteria can be implemented with specific rules as appropriate...”;¶125: “... When less than a predetermined minimum number of members RSVPed in the affirmative, i.e., not enough members plan to attend the gathering, the gathering may be canceled at step 225. The attendance threshold may be determined on various bases, such as an minimum number of e.g. 5 for all gatherings, or may be determined based on a characteristic of the topic, such as 10 for basketball or 4 for bridge...”;¶131 that the organizer can allow the system to organize the event, and that organizers, however, may manually override a number of steps. Organizers provide additional flexibility and can add extra venues or replace venues on the system's voting ballot. The organizer can nominate new venues, including private homes. The organizer may simply choose a venue for the gathering, thereby overriding the need to vote. In addition, the organizer may select a different venue for gathering after the system tallies up the number of votes. The organizer can also cancel the gathering when there are too few members or for some other reasons... set a threshold number of votes below which the gathering is automatically cancelled due to lack of interest and so on...”)
and a second rule that  each first social media event item has an inactive state;(¶107, ¶184, ¶205: “…Requests to join an Alliance may be subject to approval by the alliance organizer. Depending on context, the group's membership may be left in various states, such as if the group joined in response to an invitation by the alliance organizer the group may be automatically approved and active in the alliance, if the request is from an existing or verified member the request may be pending and is submitted to the Alliance Organizer for approval, if the user created a new member account during the join request the group may be left in a not verified state and only moved to pending when the member's email address is verified, and the like. In embodiments, when a group's request to join an Alliance enters a pending state, notification messages may be sent, such as a confirmation to the applying group contact detailing the join request and the alliance information, a pending group notification to the alliance organizer containing the group details (e.g., member information, group name, URL, description, reason to join, and the like) and a link to enable immediate approval or denial of the join request, and the like…”;¶210, ¶219)
identifying, by the server system, one or more second social media event items of the series of social media event items, (Fig 21, 22, 29, ¶178: “…The organizer may search for a new venue, as from venues that have been shared by other organizers. Searches may sorted based on location, address, being near a point of interest, and the like. The search may provide a map detailing all venues within an area of interest. The organizer may be able to view venue details, including reviews, ratings, directions, a description of the setting, schedule of other meetings at the venue, revision history, changes to the venue, whether the venue public or private, loud, kid friendly, and the like…”;
wherein identifying the one or more second social media event items comprises determining that the one or more second social media event items satisfy a second set of rules, the second set of rules comprising: 
a third rule that the data of the one or more second social media event items have been modified according to the one or more first commands, (¶173: “…FIG. 14 depicts a member home page 1400 that may be what the member sees when they login, and may allow the member to list all upcoming meetings for the member, such as sorted by date, and the like. The meeting group home may provide pages about a specific group, and may include a feeds for what is new to the group, a main header for the group, mailing lists, message boards, schedules, and the like…”;¶184, ¶205: “…In embodiments, when a group's request to join an Alliance enters a pending state, notification messages may be sent, such as a confirmation to the applying group contact detailing the join request and the alliance information, a pending group notification to the alliance organizer containing the group details (e.g., member information, group name, URL, description, reason to join, and the like) and a link to enable immediate approval or denial of the join request, and the like. In addition, the alliance organizer may see a prompt in the organizer tools selection of the of the alliance home page when there are pending join requests. In addition, the alliance organizer may be able to remove any previously approved group from the Alliance via a link in the group listing…”; ¶210: “…The Alliance Organizer may select the specific revision of a page that may be made public. Members may edit pages that have been publicly published, but their revisions may be pending to the page (not visible) until approved by the Alliance Organizer. Public pages may appear for all site visitors, while private pages may only appear for logged in alliance members. When a new alliance is created, it may be populated with a set of resource page templates for commonly provided information. In embodiments, the alliance organizer may have the option of deleting any pages that are not relevant. Each resource page may be accessible via a unique URL based on the page name. This may make it easy to link to the page from other web sites. The page URLs may be subject to the public/private constraint set for the page…”;¶219)
a sixth rule that each second social media event item differs from the modified recurring schedule; (¶188: “…the automatic scheduler may be presented as a function through a calendar, such as described herein. The automatic scheduler function may be turned on for individual meetings or events, and so may enable multiple series of meetings or events at once. The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like. Individual repeating meetings or events may be customized, the settings may be applied throughout the series, there may be default settings, and the like. The automatic scheduler may apply settings to be common throughout the series…”;¶218)
identifying by the server system, one or more third social media event items of the series of social media event items, wherein identifying the one or more third social media event items comprises determining that the one or more third social media event items satisfy a third set of rules, the third set of rules comprising at least one of: a seventh rule that each third social media event item has a start time that has been modified according to the one or more first commands, or an eighth rule that each third social media event item has an active state; (¶205: “…Requests to join an Alliance may be subject to approval by the alliance organizer. Depending on context, the group's membership may be left in various states, such as if the group joined in response to an invitation by the alliance organizer the group may be automatically approved and active in the alliance…”
generating, by the server system for each of the one or more second social media event items, a notification to the controlling user of the second social media event item, Page: 4of25 the notification prompting the controlling user to provide a modified start time for the second social media event item; (¶139, ¶168: “…Fig 11, “…after the meeting group has been created, a notification to those individuals who have signed up may be sent, such as within a period of time after creating the meeting group….FIG. 12 depicts an embodiment of a new organizer group home page 1200 with start planning meetings options, including congratulations text and organizer checklist banner, notification that meeting groups in the making list announcement and invitations will be sent within 72 hours, organizer help and tools, email the meeting group and the organizer's checklist, group pages such as `welcome`, `about us`, `calendar (default page to plan a meeting), `members`, `photos`, `messages`, `polls`, `files` and `promote`, organizer profile, `schedule meeting` button to add meeting to the calendar, and the like. Features and functionality may include click through to organizer checklist options `create a descriptive title`, `write an agenda` and `pick a date and time`, edit your meeting group options to edit title, date, enter a location, and customize general meeting details, add a photo, set RSVP options and `schedule meeting` button, and the like…”; ¶188: “…FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302. Additionally, FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”; ¶218:Fig 30-33, “…an attendee may be provided the opportunity to become the coordinator of the location when they RSVP…the coordinator may only have aspects of control over their associated event, where the promoter maintains the overall level of control for the container. As shown in FIG. 33, the promoter of an event may have the ability to edit organizational content for their event, such as though a user interface 3300, including the date, time, place, and the like, plus other ancillary content such as notes to the attendees…
receiving, at the server system for each of the one or more second social media event items, a response from the controlling user of the second social media event item specifying the modified start time; (¶139, ¶166, ¶188, ¶218: “…As shown in FIG. 31, the individual that shows interest, such as clicking on the RSVP, may be listed on the site as an attendee, and provide an opportunity to invite others, such as through a user interface 3100 through Facebook, email, IM, and the like. As shown in FIG. 32, an attendee may be provided the opportunity to become the coordinator of the location when they RSVP, such as when the individual is the first to show interest in that location, when they may be presented with a user interface 3200 for becoming the event coordinator for the location. In embodiments, the coordinator may only have aspects of control over their associated event, where the promoter maintains the overall level of control for the container. As shown in FIG. 33, the promoter of an event may have the ability to edit organizational content for their event, such as though a user interface 3300, including the date, time, place, and the like, plus other ancillary content such as notes to the attendees…”) 
subsequent to generating the notification and receiving the response for each of the one or more second social media event items:
 deleting, by the server system and responsive to determining that the one or more first events items satisfy each rule of the first set of rule, the one or more first social media event items;(¶131: “...the organizer can allow the system to organize the event, and then the process is as illustrated in FIG. 4. Organizers, however, may manually override a number of the above 
adding, by the server system, one or more additional social media event items to the series of social media event items based on the modified recurring schedule(¶139: “…The individual may then decide to start up the new group in association with the meeting facility. In embodiments, the individual may start the new group in association with the meeting facility, where the meeting facility helps the organizer set up the new group, such as by providing a homepage for the group, giving startup advice for starting a new group, providing a help-checklist for starting the group, providing an email announcement for the new group to the other individuals that expressed a desire to be a part of the new group, provide an announcement in association with the website of the meeting facility for all members and non-members to view, and the like…”;¶168, ¶188, ¶218)
Whalin discloses all of the above limitations, Whalin does not distinctly describe a social media event template, the template social media event content,
social media event template, template social media event content (¶7: “…the social networking system selects a template for the web page, and the content from the web page is mapped to the selected template and then hosted by the social networking system, allowing the social networking system to display content from the web page using a format specified by the template. Additionally, the template may provide functionality allowing a user to interact with the content from the web page and cause a corresponding action to occur within the social networking system …”;¶22: “…In addition to establishing and maintaining connections between users and allowing interactions between users, the social networking system 130 provides users with the ability to take actions on various types of items supported by the social networking system 130. These items may include groups or networks (where "networks" here refer not to physical communication networks, but rather social networks of people, entities, and concepts) to which users of the social networking system may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use via the social networking system 130 …”;¶25: “…The embodiment of a social networking website 130 shown by FIG. 2 includes a web server 210, an action logger 215, an API request server 220, an action log 230, a user profile store 240, a connection store 245 and a template store 250…”; ¶45: “…a list maintained by the social networking system 130. For example, the node type tag may include a value identifying a user, a non-person entities, a content item, a group, an event, The node type tag may be used to determine or specify allowable interactions between users and the node in the social networking system 130. The microformat tags may be used to determine action buttons, or other user interface elements, displayed in addition to the web page content in a template selected by the social networking system 130…”; ¶47: “…the social networking system 130 identifies a node associated with the URL or other web identifier and determines a template used to display the web page content. The template and web page content are combined to form a page within the social networking system 130, which may be communicated from the social networking system 130 to the browser application 112. The browser application 112 renders the combined page based on instructions in the received template, which allows the external web page's content to be displayed by the browser application 112 using a format determined by the social networking system 130. This combined page from the social networking system 130 may also include an interface that allows the user to perform social actions with respect to a node associated with the external web page, where those actions have an effect within the social networking system 130…”; ¶54)

Whalin and Tarjan are directed to the same field of endeavor since they are related to organizing or coordinating user interaction with content, activities or interests including providing a calendar of events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interactive web-based meeting facility of Whalin with the social networking system as taught by Tarjan since it allows for presentation of content via a template including user interface elements for receiving input (Abstract, ¶22, ¶25, ¶47-¶50).
Whalin and Tarjan disclose all of the above limitations, the combination of Whalin and Tarjan does not distinctly describe, the following limitations, but Greven however as shown discloses,
wherein identifying the one or more first social media event items comprises determining that the one or more first social media events items satisfy a first set of rules, the first set of rules comprising: a first rule that  the data of the one or more first social media event items have not been modified according to the one or more first commands, ¶23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data.…”;¶66: “…if the appointment data 406/client data 410/service provider data 408 remains unchanged since previous transmissions then the appointment data 406/client data 410/service provider data 408 is not transmitted again to the server 110. ..”)
a fourth rule that each second social media event item has a start time that has not been modified according to the one or more first commands, ¶23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data.…”;¶57, ¶58:”… the handling of appointment datetime values are based on the scheduler instructions/application package 224 since each scheduler application package 224 stores appointment date and time differently…”;¶66: “…the filter module 230 may be configured with filter settings which remove stale appointments which have expired, or unchanged appointments. In this case, if the appointment data 406/client data 410/service provider data 408 remains unchanged since previous transmissions then the appointment data 406/client data 410/service provider data 408 is not transmitted again to the server 110…”)
a fifth rule that each second social media event item has an inactive state, and (¶23: “…the filter module 230 is configured to remove stale appointment related data, repetitive data or unchanged data (as compared to previous transmission(s) of the data package 404a,b) prior to sending the data package 404b across the network 106. In one case, the filter module 230 is configured to remove client data or service provider data not linked to appointment data.…”;¶66)
refraining from deleting the one or more third social media events, and refraining from generating any notifications prompting the controlling user to provide to provide a modified start time for each third social media event item.(¶63: “…the upload module 234 may be configured to transmit data package 404a each time there is new information relating to appointment data 406/client data 410/service provider data 408 stored on the database 210. Thus, when an update is made on the data package 404 using the scheduling device 102, the update may be transmitted substantially simultaneously to the server 110. For example, this may be implemented by configuring the "ServerUploadIntervalInMinutes" to real-time such that the upload to the server 110 occurs almost ¶64: “…the filter module 230 may be configured to provide a series of rules which determine which components of the appointment data 406/client data 410/service provider data 408 are transmitted as part of data package 404b…”;¶67: “…if the client data 410 specifies that a client does not want reminders for their appointments (i.e. by setting a DoNotCall flag to indicate this) then the filter module 230 detects the value of the flag and removes the particular client data 410 and associated appointment data 406 from the data package 404b prior to transmission to the server 110…”)
Whalin teaches a method/system for organizing and recommending meeting groups/gatherings for a particular topic of interest whereby the group is formed and maintained via a web-based meeting facility and/or a plurality of on-line communication facilities (Abstract, ¶4,¶135). Whalin further teaches an interactive meeting facility for enabling groups of users to interact and organize in-person meetings associated with any topic of user interest via social networking sites (Fig. 11-14,21, 22 30-33, ¶187-¶190). Whalin discloses that the system automatically selects or rejects candidate venues for the gathering, or meeting and that subtle criteria can be implemented with specific rules as appropriate.  (¶118, ¶119). Tarjan discloses a method/system for customizing display of content from an external web page, whereby the social networking system determines a template used to display the web page content (Abstract, ¶47).  Tarjan distinctly describes a social networking system and template, establishing and maintaining connections between users and allowing interactions between users on various types of items and presentation of social media platform can selectively reschedule one or more of the events in the series according to one or more data processing rules, such that the events are automatically rescheduled in a manner that is more useful for the user. Further, the social media platform can automatically identify one or more event conflicts resulting from the modification, and notify the user of the conflicts such that the user can address them….”;¶56: “…the database module 202 can process data stored in the database module 202 in accordance with one or more data processing rules 216. These data processing rules 216 can specify particular conditions and/or factors for processing data, such that the data stored in the database module 202 is more useful to a user and/or is stored more efficiently by the social media platform 150…”;¶59). 
Whalin, Tarjan and Greven are directed to the same field of endeavor since they are related to teaching various rules/instruction/logic for formatting and/or presentation of content/object/item associated with a social networking site. Examiner asserts a person of ordinary skill in the art would have been motivated to combine the interactive web-based meeting facility of Whalin with the template selection features of Tarjan and the method/system for processing and updating event related information as taught by Greven to achieve the claimed invention (first rule, second rule, third rule, fourth rule, fifth rule, sixth rule, seventh rule, eighth DyStar Textifarben GmbH & Co. Deutschland KG v.C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed.Cir. 2006). 
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interactive web-based meeting  facility of Whalin with the template selection features of Tarjan and the method/system for processing and updating event related information as taught by Greven since it allows for providing rules which determine which components of the appointment data /client data /service provider data are transmitted as part of a data package  (Abstract, Fig 1, 4-6, ¶22-¶24, ¶32-¶34).
Independent claim 20 recites substantially similar limitations as independent claim 1, therefore it is rejected based on the same rationale.

With respect to Claims 2 and 22,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein adding the one or more additional social media event items to the series of social media event items comprises: determining that the series of social media event items does not include one or more social media event items corresponding to the modified recurring schedule, and 34Attorney Docket No. 43311-0006001based on the determination, adding the one or more additional social media event items to the series of social media event items corresponding to the modified recurring schedule.(¶188, Fig 30 “This Meetup needs someone to organize it. Interested?, “Venue not yet chosen”, ¶218: “…the meeting event facility may provide for a user interface presentation for an individual event 3000, such as including the name of the event, a link to the main page of the container, a map of all locations for the container, a map of the location for this specific event, location information (e.g. when, where), listing of attendees, a comment entry, a running comment stream for the event, links to social communications sites, a means to RSVP to the event, other locations nearby, and the like. As shown in FIG. 31, the individual that shows interest, such as clicking on the RSVP, may be listed on the site as an attendee, and provide an opportunity to invite others, such as through a user interface 3100 through Facebook, email, IM, and the like. As shown in FIG. 32, an attendee may be provided the opportunity to become the coordinator of the location when they RSVP, such as when the individual is the first to show interest in that location, when they may be presented with a user interface 3200 for becoming the event coordinator for the location. In embodiments, the coordinator may only have aspects of control over their associated event, where the promoter maintains the overall level of control for the container. As shown in FIG. 33, the promoter of an event may have the ability to edit organizational content for their event, such as though a user interface 3300, including the date, time, place, and the like, plus other ancillary content such as notes to the attendees…”)

With respect to Claims 3 and 23, 
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein each social media event item is initially assigned an inactive state upon generation. (¶107, ¶122, ¶188, ¶205: “…Requests to join an Alliance may be subject to approval by the alliance organizer. Depending on context, the group's membership may be left in various states, such as if the group joined in response to an invitation by the alliance organizer the group may be automatically approved and active in the alliance, if the request is from an existing or verified member the request may be pending and is submitted to the Alliance Organizer for approval, if the user created a new member account during the join request the group may be left in a not verified state and only moved to pending when the member's email address is verified, and the like. In embodiments, when a group's request to join an Alliance enters a pending state, notification messages may be sent, such as a confirmation to the applying group contact detailing the join request and the alliance information, a pending group notification to the alliance organizer containing the group details (e.g., member information, group name, URL, description, reason to join, and the like) and a link to enable immediate approval or denial of the join request, and the like…”)

With respect to Claims 4 and 24,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein receiving, at the server system, a command to activate a particular social media event item(¶107, 122, 188), responsive to receiving the command to activate the particular social media event item, assigning the particular social media event item an active state. (¶107,¶122, ¶188: “…FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”; ¶218)

With respect to Claims 5 an 25,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the notification further comprises a user selectable option to delete the particular social media event item(¶126: “…When the gathering is canceled, the RSVPers may be notified of the cancellation, for example, by email. In addition, the system may provide these RSVPers with a list of other chapters where sufficient interest for the topic was expressed…”; Organizers, however, may manually override a number of the above described steps. Organizers provide additional flexibility in organizing the gathering. As already mentioned, the organizer can add extra venues or replace venues on the system's voting ballot. The organizer can nominate new venues, including private homes. The organizer may simply choose a venue for the gathering, thereby overriding the need to vote. In addition, the organizer may select a different venue for gathering after the system tallies up the number of votes. The organizer can also cancel the gathering when there are too few members or for some other reasons…”)

With respect to Claims 6 and 26,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the indication of the recurring schedule comprises an indication of one or more recurring days of week (¶188“…The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like… FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302...”)

With respect to Claims 7 and 27,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the indication of the recurring schedule comprises an indication of one or more recurring times (¶188: “…The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like… FIG. 23 provides an example automatic scheduler user interface 2300, showing how a user may schedule a meeting to be automatic, such as repeating on some time basis, and being displayed through a calendar interface 2302. Additionally, FIG. 24 shows how a user may be provided with a meeting edit function 2400 for editing the meeting schedule, including editing the repeat of a particular meeting 2402, editing the repeat of all the following meetings 2404, and the like…”)

With respect to Claims 8 and 28,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses,
wherein the indication of the recurring schedule comprises an indication of a frequency of occurrence.(¶188:”… The automatic scheduler may provide for selectable settings, such as for a repeat period (e.g. weekly, monthly, yearly, bi-weekly, multiple days per week, and the like), reminder settings, stop date for when the repeat series will end, setting rolling dates for when RSVPs are open or closed, who is invited, who is organizing, and the like…”)

With respect to Claims 9 and 29,
Whalin, Tarjan and Greven disclose all of the above limitations, Whalin further discloses
wherein the social media event content comprises at least one of text, an image, a video, or audio pertaining to the series of social media event items.(¶188, ¶218: “…the individual that shows interest, such as clicking on the RSVP, may be listed on the site as an attendee, and provide an opportunity to invite others, such as through a user interface 3100 through Facebook, email, IM, and the like…”;¶ 219)
Tarjan further discloses,
the template social media event content (¶45: “…a list maintained by the social networking system 130. For example, the node type tag may include a value identifying a user, a non-person entities, a content item, a group, an event, a message, a concept, a sports team, a blog, an activity, a web site, a movie, a musician, a hotel, a university, a government organization, a restaurant, a company, an landmark, a bar, a location or any other thing that can be represented by an object in the social networking system 130. the social networking system 130 identifies a node associated with the URL or other web identifier and determines a template used to display the web page content. The template and web page content are combined to form a page within the social networking system 130, which may be communicated from the social networking system 130 to the browser application 112. The browser application 112 renders the combined page based on instructions in the received template, which allows the external web page's content to be displayed by the browser application 112 using a format determined by the social networking system 130. This combined page from the social networking system 130 may also include an interface that allows the user to perform social actions with respect to a node associated with the external web page, where those actions have an effect within the social networking system 130…”; ¶54)
Whalin, Tarjan and Greven are directed to the same field of endeavor since they are related to teaching various rules/instruction/logic for formatting and/or presentation of content/object/items associated with a social networking site. Examiner asserts a person of ordinary skill in the art would have been motivated to combine the web-based interactive meeting facility of Whalin with DyStar Textifarben GmbH & Co. Deutschland KG v.C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed.Cir. 2006). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interactive web-based meeting facility of Whalin with the method/system for processing and updating event related information of Greven and the  template selection features of Tarjan since it allows for presentation of content via a template including user interface elements for receiving input (Abstract, ¶22, ¶25, ¶47-¶50).

Conclusion
References cited but not used:
Cary, US Patent Application Publication No US 2005/0222971 A1, “Grouping and Displaying Multiple Tasks Within An Event Object of An Electronic 
Fearon, US Patent Application Publication No US 2010/0269049 A1, “System and Method for Managing Events in a Multiple Schedule Environment”, relating to managing events in a multiple schedule environment.
Coppinger et al., US Patent Application Publication No US 2006/0020889 A1, “Editing Repeating Calendar Events”, relating to  handling repeating calendar events in a calendaring application.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                                   /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629